DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 3 reads: “a computer readable storage”. There seems to be a missing object in this line (i.e. medium).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doss et al. (US# 2013/0225081 hereinafter referred to as Doss).

	RE Claim 1, Doss discloses a method for migrating data (See Doss FIG 1A-1B), comprising:
	establishing a communication connection to a terminal (See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 120)); 
	determining first data in data to be migrated (See Doss FIG 1A-1B; Summary; [0032] – determining token data to be used to obtain source data); and 
	transmitting the first data carrying first decryption information to the terminal (See Doss FIG 1A-1B; Summary; [0032] – transmitting token data 150 to device (i.e. 120)), wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal (See Doss FIG 1A-1B; [0061], [0068]-[0069] – device 120  has interface module 658 to provide user interface for communication of various information from the user; at operation 770, device 120 may provide for communication, based on a communication protocol…to the source device to download source file 135 using decoded token 150…In one advantageous example, some or all of the operations shown in FIG 7B are performed automatically without user intervention (implying part of the operations to request source file 135 is performed by the user and matched with token 150); [0073] – also can be interpreted to match meta data with application data in order to utilize token for obtaining source data).

Claim 2, Doss discloses a method, as set forth in claim 1 above, wherein transmitting the first data carrying the first decryption information to the terminal comprises: 
	acquiring the first decryption information pre-stored (See Doss [0061] – stored token information); and 
	transmitting the first data carrying the first decryption information pre-stored to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 3¸ Doss discloses a method, as set forth in claim 1 above, wherein transmitting the first data carrying the first decryption information to the terminal comprises: 
	displaying a decryption information setting interface on a display interface (See Doss [0041], [0050] – display interface for identification and validation); 
	acquiring the first decryption information inputted via the display interface (See Doss [0041], [0050] – obtaining identification and validation information to provide authentication token); and 
	transmitting the first data carrying the first decryption information to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 5¸ Doss discloses a method, as set forth in claim 1 above, wherein establishing the communication connection to the terminal comprises: 
See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 6¸ Doss discloses a method, as set forth in claim 5 above, wherein the short-range wireless communication technology comprises at least one of: 
	a near field communication (NFC) technology, a ZigBee technology, or a Bluetooth communication technology (See Doss [0029] – i.e. NFC).

	RE Claim 7¸ Doss discloses a method, as set forth in claim 1 above, further comprising: 
	determining second data in the data to be migrated (See Doss FIG 1A-1B; Summary; [0032] – determining source data or further communications to send to device 120); and 
	transmitting the second data to the terminal (See Doss FIG 1A-1B; Summary; [0032] – transmitting data to device 120).

	RE Claim 8, Doss discloses a method for migrating data, comprising: 
	establishing a communication connection to a terminal (See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 110)); 
	receiving first data carrying first decryption information (See Doss FIG 1A-1B; Summary; [0032], [0073] – i.e. receiving meta data along with token); 
See Doss FIG 1A-1B; [0061], [0068]-[0069], [0073] – obtaining information (i.e. application information) to verify the metadata with to use token); and 
	analyzing the first data when detecting that the second decryption information matches the first decryption information (See Doss FIG 1A-1B; [0061], [0068]-[0069], [0073] –if portions of metadata match with application data, utilizing token to obtain source data).

	RE Claim 9¸ Doss discloses a method, as set forth in claim 8 above, further comprising: 
	receiving second data (See Doss FIG 1A-1B; Summary; [0032] – receiving source data at device 120); and 
	analyzing the second data (See Doss FIG 1A-1B; Summary; [0032] – analyzing source data at device 120).

	RE Claim 11¸ Doss discloses a method, as set forth in claim 8 above, wherein establishing the communication connection to the{YB:00778210.DOCX } -22-terminal comprises: 
	establishing the communication connection to the terminal based on a short-range wireless communication technology (See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 12¸ Doss discloses a method, as set forth in claim 11 above, wherein the short-range wireless communication technology comprises at least one of: 
See Doss [0029] – i.e. NFC).

	RE Claim 13, Doss discloses a terminal, comprising: 
	at least one processor (See Doss FIG 5); and 
	a computer readable storage (See Doss FIG 5), coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to carry out actions, comprising: 
	establishing a communication connection to a terminal (See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 120)); 
	determining first data in data to be migrated (See Doss FIG 1A-1B; Summary; [0032] – determining token data to be used to obtain source data); and 
	transmitting the first data carrying first decryption information to the terminal (See Doss FIG 1A-1B; Summary; [0032] – transmitting token data 150 to device (i.e. 120)), the first decryption information being configured to be matched with second decryption information acquired by the terminal See Doss FIG 1A-1B; [0061], [0068]-[0069] – device 120  has interface module 658 to provide user interface for communication of various information from the user; at operation 770, device 120 may provide for communication, based on a communication protocol…to the source device to download source file 135 using decoded token 150…In one advantageous example, some or all of the operations shown in FIG 7B are performed automatically without user intervention (implying part of the operations to request source file 135 is performed by the user and matched with token 150); [0073] – also can be interpreted to match meta data with application data in order to utilize token for obtaining source data).  

	RE Claim 14, Doss discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out transmitting the first data carrying the first decryption information to the terminal is configured to carry out actions, comprising:	acquiring the first decryption information pre-stored (See Doss [0061] – stored token information); and 
	transmitting the first data carrying the first decryption information pre-stored to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 15, Doss discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out transmitting the first data carrying the first decryption information to the terminal is configured to carry out actions, comprising: 
	displaying a decryption information setting interface on a display interface (See Doss [0041], [0050] – display interface for identification and validation); 
	acquiring the first decryption information inputted via the display interface (See Doss [0041], [0050] – obtaining identification and validation information to provide authentication token); and 
	transmitting the first data carrying the first decryption information to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 17¸ Doss discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out establishing the communication connection to the terminal is configured to carry out actions, comprising:
	establishing the communication connection to the terminal based on a short-range {YB:00778210.DOCX }-21-wireless communication technology (See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 18¸ Doss discloses a terminal, as set forth in claim 17 above, wherein the short-range wireless communication technology comprises at least one of: 
	a near field communication (NFC) technology, a ZigBee technology, or a Bluetooth communication technology (See Doss [0029] – i.e. NFC).

	RE Claim 19¸ Doss discloses a method, as set forth in claim 13 above, wherein the at least one processor is further configured to carry out actions, comprising:	determining second data in the data to be migrated (See Doss FIG 1A-1B; Summary; [0032] – determining source data or further communications to send to device 120); and 
	transmitting the second data to the terminal (See Doss FIG 1A-1B; Summary; [0032] – transmitting data to device 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (US# 2013/0225081 hereinafter referred to as Doss) in view of NPL Gizmodo (“Share Your Home Wi-Fi Easily Using an NFC Tag or QR Code” hereinafter referred to as Gizmodo).

	RE Claim 4¸ Doss discloses a method, as set forth in claim 1 above, wherein establishing the communication connection to the terminal comprises: 
	establishing a communication connection to the terminal based on a hotspot (See Doss [0068] – connecting via Wi-Fi).
	Doss does not specifically disclose 
	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.
	However, Gizmodo teaches of
	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface (See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), scanned by the terminal to acquire the hotspot identity and the password information (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, comprising displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and establishing the communication connection to the terminal based on the hotspot identity and the password information, as taught in Gizmodo. One is motivated as such in order to more easily share with and connect terminal devices (See Gizmodo page 1).

	RE Claim 10¸ Doss discloses a method, as set forth in claim 8 above, wherein establishing the communication connection to the terminal comprises: 
	establishing a communication connection to the terminal based on a hotspot (See Doss [0068] – connecting via Wi-Fi).
	Doss does not specifically disclose 
	acquiring a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity, by scanning a two-dimensional code containing the hotspot identity of the wireless hotspot and the password information corresponding to the hotspot identity displayed on a display interface of the terminal; and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.
	However, Gizmodo teaches of
	acquiring a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity (See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), by scanning a two-dimensional code containing the hotspot identity of the wireless hotspot and the password information corresponding to the hotspot identity displayed on a display interface of the terminal (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
See Gizmodo page 1).

	RE Claim 16¸ Doss discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out establishing the communication connection to the terminal is configured to carry out actions, comprising:
	establishing a communication connection to the terminal based on a hotspot (See Doss [0068] – connecting via Wi-Fi).
	Doss does not specifically disclose 
	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.
	However, Gizmodo teaches of
See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), scanned by the terminal to acquire the hotspot identity and the password information (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, comprising displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and establishing the communication connection to the terminal based on the hotspot identity and the password information, as taught in Gizmodo. One is motivated as such in order to more easily share with and connect terminal devices (See Gizmodo page 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477